        Case 1:20-cv-03606-KPF Document 35 Filed 01/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK MCKINLEY,

                           Plaintiff,

                    -v.-

DETECTIVE KYLE CREVATAS, Shield                        20 Civ. 3606 (KPF)
#24662; DETECTIVE LOGAN PAYANO,
                                                             ORDER
Shield #28; DETECTIVE SEAN
BROWN, Shield #41; OFFICER EDGAR
GARCIA, Shield #3118; and THE CITY
OF NEW YORK,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 6, 2021, the Court was informed that litigation papers

mailed to Plaintiff were not able to be delivered. Plaintiff is hereby ORDERED

to complete and return the enclosed change of address form on or before

March 1, 2021. Failure to comply with this Order will result in dismissal. (See

Dkt. #29 (“Plaintiff must notify the Court in writing if his address changes, and

the Court may dismiss the action if Plaintiff fails to do so.”)).

      The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff at his address of record, and to Plaintiff at the following address:

      Mark McKinley
      DIN No. 18-A-3270
      Auburn Correctional Facility
      P.O. Box 618
      Auburn, NY 13021
      Case 1:20-cv-03606-KPF Document 35 Filed 01/22/21 Page 2 of 3




    SO ORDERED.

Dated: January 22, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
              Case 1:20-cv-03606-KPF Document 35 Filed 01/22/21 Page 3 of 3


IH-34                                                                                            Rev:2014-1



                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK




(List the full name(s) of the plaintiff(s)/petitioner(s).)                 _____CV_________ (_____)(_____)
                                  -against-
                                                                          NOTICE OF CHANGE OF
                                                                          ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Name (Last, First, MI)




Address                                           City                              State    Zip Code



Telephone Number                                             E-mail Address (if available)



Date                                                         Signature
